Citation Nr: 0109604	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic acquired 
psychiatric disability.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
January 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) February 2000 rating decision 
which denied service connection for schizophrenia.

The record shows that service connection for chronic 
psychiatric disability (characterized as "mental 
condition") was denied by RO rating decision in January 
1963.  Timely notice of disagreement therewith was received 
later in January 1963, and a statement of the case was issued 
in February 1963.  As the veteran did not perfect his appeal 
by filing timely substantive appeal, the January 1963 rating 
decision became final, and is not subject to revision on the 
same factual basis.  It may, however, be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  
Although the February 2000 rating decision (now on appeal) 
denied service connection for chronic psychiatric disability, 
diagnosed as schizophrenia, on a de novo basis, the Board 
must conduct an independent review of whether new and 
material evidence has been submitted to reopen the previously 
disallowed claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2001, the veteran filed a motion to advance his case 
on the docket.  In this regard, the Board notes that the 
veteran currently holds a 2000 docket number based on the 
substantive appeal filed in June 2000.  As the Board is 
adjudicating his appeal at this time, his March 2001 request 
for an advance on the docket is rendered moot.


FINDINGS OF FACT

1.  Service connection for chronic acquired psychiatric 
disability was denied by RO rating decision in January 1963; 
no timely appeal therefrom was perfected, with the result 
that the January 1963 decision became final.

2.  The evidence received in support of the application to 
reopen the claim of service connection for chronic acquired 
psychiatric disability, furnished since the January 1963 RO 
rating decision, is new, relevant, and probative of the issue 
at hand.


CONCLUSION OF LAW

Evidence submitted since the January 1963 RO rating decision 
denying service connection for chronic acquired psychiatric 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic acquired psychiatric 
disability (characterized as "mental condition") was denied 
by RO rating decision in January 1963, based on findings that 
competent medical evidence did not show any chronic 
psychiatric disability of service origin.  Timely appeal from 
that decision had not been perfected by or on behalf of the 
veteran.  38 U.S.C.A. § 4005(b) (West 1958) (now 38 U.S.C.A. 
§ 7105).  Thus, the January 1963 RO rating decision denying 
service connection for psychiatric disability became final; 
it is not subject to revision on the same factual basis, but 
may be reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in January 1963.

Evidence of record at the time of the January 1963 RO rating 
decision included the veteran's service records, none of 
which showed any report or clinical finding indicative of any 
psychiatric/psychological symptoms or impairment.

In December 1962, the veteran filed a claim of service 
connection for "mental confusion," suggesting that the 
disability was "aggravated" by his active wartime service.  

In January 1963, the veteran suggested that he was separated 
from active service because of his disability, noting that he 
did not receive any psychiatric treatment since his 
separation from service.  

Evidence submitted since the final RO rating decision in 
January 1963 includes numerous letters from the veteran's 
mother, brother, and friends suggesting, essentially, that he 
had chronic psychiatric disability (manifested by symptoms 
including outbursts of violence, flashbacks, and delusions) 
since active service.

In October 1999, a private psychiatrist indicated that he 
examined the veteran in September 1999.  On examination, 
chronic, undifferentiated type schizophrenia was diagnosed.  
The physician opined that the veteran's "history" indicated 
that his behavioral changes (manifested by talking to 
himself, shouting and laughing for no apparent reason, 
insomnia, poor hygiene, and "odd" hand-gesturing) had their 
onset in his early twenties and were "attributed to his war 
experiences."

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's claim of service connection for 
chronic acquired psychiatric disability, in that it includes 
evidence that must be considered in order to fairly decide 
the merits of the claim.  In particular, the newly submitted 
letters from the veteran's mother, brother, and friends, to 
the effect that he displayed "unusual" behavior and 
psychiatric impairment since service, are supported by the 
October 1999 private psychiatric examination report 
suggesting that the veteran's psychiatric impairment is of 
service origin.  Given the nature of the veteran's claim, and 
presuming credibility of the newly submitted evidence 
consistent with Justus, 3 Vet. App. 510, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for chronic acquired psychiatric 
disability.






(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted in support of 
the claim of service connection for chronic acquired 
psychiatric disability, the claim is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

In this case, the veteran contends that he has chronic 
acquired psychiatric disability of service origin.  Although 
symptoms or impairment indicative of any 
psychiatric/psychological abnormality were not evident, 
clinically, during his active service period or for more than 
50 years thereafter, he, his relatives, and his friends, 
repeatedly stated that they observed him to manifest 
"unusual" behavior since service.  Although the veteran and 
his relatives/friends are not competent to diagnose a chronic 
psychiatric disability, or to render a medical opinion that 
any current disability is etiologically related to service or 
any incident occurring therein, see Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992), they are competent, as laypersons, to 
describe personally observable symptoms.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

Moreover, a private psychiatrist opined, recently, that the 
veteran's "behavioral changes" are etiologically related to 
his active service period.  Thus, the Board is of the opinion 
that the veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of any 
chronic acquired psychiatric disability which may now be 
present.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any psychiatric disability since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims file. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
the identity and etiology of any 
chronic psychiatric disability which 
may now be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with 
examination.  All tests and studies 
deemed helpful by the examiner should 
be scheduled and conducted in 
conjunction with the examination.  The 
examiner should be requested to express 
an opinion as to the origin and likely 
date of onset of any psychiatric 
disability which may now be present, 
including whether it is as likely as 
not that any such disability is 
causally related to service or any 
incident occurring therein.  If the 
examiner determines that any 
psychiatric disability was present 
prior to service, he should be asked to 
provide an opinion whether any such 
disability underwent an increase in 
disability during service (aggravation) 
beyond the natural progress of the 
disease.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.  A 
rationale for all opinions expressed 
and conclusions reached should be fully 
explained. 

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


If the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


No action is required of the veteran until notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for any scheduled examinations may adversely 
result in the outcome of his claim.  38 C.F.R. § 3.655 
(2000).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


